Title: To James Madison from Thomas Jefferson, 25 October 1809
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Eppington Oct. 25. 09
I recieved at Richmond your favor covering a check on the bank of Norfolk for 743. Doll. 15. cents the balance in full of our accounts. I have learnt from P. Carr that under an idea that Rodney was about to resign, & on a desire expressed by mr. R. Smith to him or some other person that Wirt should be sounded, it had been found that he would accept. I do not know whether it was communicated to me in expectation that I should write it to you, or whether it may have communicated to you more directly.

Altho’ I repel all applications generally to recommend candidates for office yet there may be occasions where information of my own knolege of them may be useful & acceptable, & others where particular delicacies of situation may constrain me to say something. Of the latter description is the application of John Monroe (cousin of the Colonel) who in expectation that the Governor of Illinois means to resign, has sollicited my saying to you he would accept that office. I had formerly appointed him Atty. of the West district of Virginia. He resided at Staunton & there lost the respect of many by some irregularities which his subsequent marriage has probably put an end to. His talents I believe are respectable, without being prominent: but I really believe you know as much of him as I do, having seen him my self once or twice only, & then for short intervals. Particular circumstances oblige me to mention him, without feeling a single wish on the subject, other than that it should be given to the fittest subject, which you will do of your own motion. Ever affectionately yours
Th: Jefferson
